Name: COMMISSION REGULATION (EEC) No 1724/93 of 30 June 1993 laying down the prices and amounts fixed in ecus applicable in the sugar sector for the 1993/94 marketing year as a result of the monetary realignments during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar
 Date Published: nan

 1 . 7 . 93 Official Journal of the European Communities No L 159/127 COMMISSION REGULATION (EEC) No 1724/93 of 30 June 1993 laying down the prices and amounts fixed in ecus applicable in the sugar sector for the 1993/94 marketing year as a result of the monetary realignments during the 1992/93 marketing year Whereas Council Regulation (EEC) No 1 549/93 (8) sets , for the 1993/94 marketing year, certain sugar prices and the standard quality of beet ; whereas Council Regulation (EEC) No 1550/93 (9) sets the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs ; whereas, therefore, the reducing coefficient should be applied to these prices ; Whereas the reduced prices must apply from 1 July 1993 which is the beginning of the 1993/94 marketing year in the sugar sector ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2), as last amended by Regula ­ tion (EEC) No 1548/93 (3), Whereas Article 9 of Regulation (EEC) No 3813/92 provides for a reduction in prices fixed in ecus at the beginning of the marketing year following a monetary realignement ; whereas, to that end, Commission Regula ­ tion (EEC) No 537/93 of 9 March 1993 fixing the coeffi ­ cient reducing agricultural prices applicable from the beginning of the 1993/94 marketing year (4), as amended by Regulation (EEC) No 1331 /93 (*), sets the coefficient for the sugar sector at 1,013088 ; Whereas Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be adjusted as a result of the monetary alignments (6), as last amended by Regulation (EEC) No 1330/93 Q, fixed, in particular for the sugar sector, the prices and the amounts to be divided by the coefficient in question ; HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus by the Council for the 1993/94 marketing year in the sugar sector and reduced in accordance with Article 9 of Regulation (EEC) No 3813/92 after having been divided by the reducing coefficient referred to in the third indent of Article 1 of Regulation (EEC) No 537/93 shall be those indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . 0 OJ No L 177, 1 . 7. 1981 , p. 4. (3) OJ No L 154, 25. 6 . 1993, p. 10 . (4) OJ No L 57, 10 . 3 . 1993, p. 18 . 0 OJ No L 132, 29. 5 . 1993, p. 114. (j OJ No L 387, 31 . 12 . 1992, p. 29 . n OJ No L 132, 29. 5 . 1993, o . 113 . (") OJ No L 154, 25. 6. 1993, p. 13 O OJ No L 154, 25 . 6 . 1993, p . 15 No L 159/128 Official Journal of the European Communities 1 . 7 . 93 ANNEX  . , , , Prices and amounts divided Description of prices and amounts by the coefficient »1 1,013088 1 . Target price for white sugar ECU 55,07/ 100 kg 2. Intervention price for white sugar for Community non-deficit areas ECU 52,33/ 100 kg 3 . Basic price for beet applying in the Community at the collection centre delivery stage ECU 39,48/tonne 4. Derived intervention price for white sugar : (a) for all areas in the United Kingdom ECU 53,54/ 100 kg (b) for all areas in Ireland ECU 53,54/ 100 kg (c) for all areas in Portugal ECU 53,54/ 100 kg (d) for all areas in Spain ECU 53,73/ 100 kg (e) for all areas in Italy ECU 54,27/ 100 kg 5. Intervention price for raw sugar ECU 43,37/ 100 kg 6. Minimum price for A beet applying in the Community ECU 38,69/tonne 7. Minimum price for B beet applying in the Community, subject to Article 28(5) of Regulation (EEC) No 1785/81 ECU 26,85/tonne 8 . Threshold price for : (a) white sugar ECU 63,18/ 100 kg (b) raw sugar ECU 53,99/ 100 kg (c) molasses ECU 6,80/ 100 kg 9 . Reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 ECU 0,52/ 1 00/kg/month